Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.1 Page 1 of 19




                                                   '19CV0829 LAB MDD
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.2 Page 2 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.3 Page 3 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.4 Page 4 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.5 Page 5 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.6 Page 6 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.7 Page 7 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.8 Page 8 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.9 Page 9 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.10 Page 10 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.11 Page 11 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.12 Page 12 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.13 Page 13 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.14 Page 14 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.15 Page 15 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.16 Page 16 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.17 Page 17 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.18 Page 18 of 19
Case 3:19-cv-00829-LAB-MDD Document 1 Filed 05/03/19 PageID.19 Page 19 of 19
